

	

		II 

		109th CONGRESS

		1st Session

		S. 552

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2005

			Mr. Akaka introduced the

			 following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To make technical corrections to the

		  Veterans Benefits Improvement Act of 2004.

	

	

		

			1.

			Technical corrections to Veterans Benefits Improvement Act of

			 2004

			Section 2101 of title 38,

			 United States Code, as amended by section 401 of the Veterans Benefits

			 Improvement Act of 2004 (Public Law 108–454), is further amended—

			

				(1)

				by redesignating subsection

			 (c) as subsection (d);

			

				(2)

				by inserting after subsection

			 (b) a new subsection (c) consisting of the text of subsection (c) of such

			 section 2101 as in effect immediately before the enactment of such Act,

			 modified—

				

					(A)

					by inserting after

			 (c) the following:

			 Assistance to Members of

			 the Armed Forces.—;

				

					(B)

					in paragraph (1)—

					

						(i)

						in the first sentence, by

			 striking paragraph (1), (2), or (3) and inserting

			 subparagraph (A), (B), (C), or (D) of paragraph (2); and

					

						(ii)

						in the second sentence, by

			 striking the second sentence and inserting paragraph

			 (3); and

					

					(C)

					in paragraph (2)—

					

						(i)

						in the first sentence, by

			 striking paragraph (1) and inserting paragraph

			 (2); and

					

						(ii)

						in the second sentence, by

			 striking paragraph (2) and inserting paragraph

			 (3); and

					

				(3)

				in subsection (a)(3), by

			 striking subsection (c) in the matter preceding subparagraph (A)

			 and inserting subsection (d).

			

			2.

			Effective date

			The amendments made by section

			 1 shall take effect immediately after the enactment of the Veterans Benefits

			 Improvement Act of 2004 (Public Law 108–454).

		

